Case 5:20-cv-00242-JGB-KK Document 34 Filed 07/08/20 Page 1 of 6 Page ID #:834



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

  Case No.      EDCV 20-242-JGB (KKx)                                Date: July 8, 2020
  Title: M.H. v. City of San Bernardino, et al.



 Present: The Honorable KENLY KIYA KATO, UNITED STATES MAGISTRATE JUDGE


                DEB TAYLOR                                            Not Reported
                 Deputy Clerk                                         Court Reporter


      Attorney(s) Present for Plaintiff(s):                Attorney(s) Present for Defendant(s):
                 None Present                                         None Present

 Proceedings:      Order Denying Plaintiff’s Motion to Compel and Request for Sanctions
                   [Dkt. 27]


           On June 11, 2020, Plaintiff M.H, a minor by an through his guardian ad litem Nakitta
 Yuong, (“Plaintiff”) filed a Motion to Compel and Request for Sanctions (“Motion”) seeking
 monetary and evidentiary sanctions for Defendant City of San Bernardino’s failure to timely serve
 initial disclosures and to compel production of an unredacted administrative interview of Officer
 Kerie Brown. ECF Docket No. (“Dkt.”) 27. The parties filed a Joint Stipulation pursuant to Local
 Rule 37-2. Dkt. 28. For the reasons set forth below, Plaintiff’s Motion is DENIED.

                                                   I.
                                              BACKGROUND

        On December 4, 2019, Plaintiff filed a Complaint against Defendant City of San Bernardino
 (“Defendant”) 1 in San Bernardino County Superior Court. Dkt. 1-1. Plaintiff seeks monetary
 damages in connection with an officer-involved fatal shooting of Mr. Sokhom Hon (“Decedent”) on
 or around March 10, 2019.

         On February 5, 2020, Defendant removed the action to this Court. Dkt. 1.




         Defendant County of San Bernardino was voluntarily dismissed from the action on
         1

 February 10, 2020. Dkt. 9.

  Page 1 of 6                         CIVIL MINUTES—GENERAL                 Initials of Deputy Clerk __
Case 5:20-cv-00242-JGB-KK Document 34 Filed 07/08/20 Page 2 of 6 Page ID #:835



         On March 23, 2020, counsel for both parties met and conferred regarding the Federal Rule
 of Civil Procedure 26(f) Report (“Rule 26 Report”). Dkt. 28-1, Declaration of Lauren I. Freidenberg
 (“Freidenberg Decl.”), ¶ 15.

         On March 26, 2020, the parties filed their joint Rule 26(f) Report. Dkt. 13.

        On April 6, 2020, Plaintiff served his initial disclosures pursuant to the parties’ stipulation
 and Federal Rule of Civil Procedure 26(a) (“Rule 26(a)”). Freidenberg Decl., ¶ 27; Dkt. 28-11,
 Declaration of Jill Williams (“Williams Decl.”), ¶ 6, Ex. 12.

         On April 6, 2020, Defendant filed a Motion to Stay the action. Dkt. 14.

          On April 13, 2020, the Court issued the civil trial scheduling order requiring amended
 pleadings to be filed by July 13, 2020 and setting a discovery cut-off November 30, 2020 and a jury
 trial for April 13, 2021. Dkt. 17.

          On April 13, 2020, Plaintiff’s counsel e-mailed Defendant’s counsel regarding Defendant’s
 failure to serve its initial disclosures. Freidenberg Decl., ¶ 28, Ex. 2 at 13.

          On April 14, 2020, Defendant’s counsel responded to Plaintiff’s counsel’s e-mail stating, “As
 for the initial disclosures, we will be holding off on those until the court issues a ruling on the
 motion to stay . . . .” Freidenberg Decl., ¶ 29, Ex. 2 at 12.

          On April 15, 2020, Plaintiff’s counsel e-mailed a letter to Defendant’s counsel requesting to
 meet and confer pursuant to Local Rule 37-1 regarding Defendant’s failure to serve its initial
 disclosures. Freidenberg Decl., ¶ 30, Ex. 3. On April 16, 2020, Defendant’s counsel responded to
 Plaintiff’s counsel’s letter, again stating Defendant was not refusing to serve initial disclosures, but
 was waiting for the Court’s order on the Motion to Stay. Id., ¶ 33, Ex. 2 at 9.

         On April 24, 2020, however, Defendant’s counsel e-mailed Plaintiff’s counsel agreeing to
 serve their initial disclosures by close of business on Monday, April 27, 2020. Freidenberg Decl., ¶
 35, Ex. 2 at 8.

         On April 27, 2020, Plaintiff’s counsel responded to Defendant’s counsel’s agreement to
 provide initial disclosures by demanding the initial disclosures include “the entire homicide
 investigation file, in addition to the entire file that was produced to the County of San Bernardino
 DA” as well as payment of $1,200 for fees incurred meeting and conferring “to obtain documents
 that should have been produced three (3) weeks ago.” Freidenberg Decl., ¶ 36, Ex. 2 at 7.

         On April 27, 2020, Defendant served its initial disclosures. Freidenberg Decl., ¶ 39, Ex. 4.

        On May 1, 2020, Defendant’s counsel sent Plaintiff’s counsel a draft protective order.
 Freidenberg Decl., ¶ 43, Ex. 5.

         On May 1, 2020, the Court issued an Order denying Defendant’s Motion to Stay. Dkt. 23.
 The Court rejected Defendant’s argument that a stay was needed to protect an ongoing
 investigation, or to allow the County DA to make a decision regarding prosecution of the involved
 officers. Id. at 3. In addition, the Court noted Defendant’s failure to mention the potential need for
  Page 2 of 6                         CIVIL MINUTES—GENERAL                       Initials of Deputy Clerk __
Case 5:20-cv-00242-JGB-KK Document 34 Filed 07/08/20 Page 3 of 6 Page ID #:836



 a stay during the parties’ Rule 26 conference and subsequent failure to timely serve its initial
 disclosures was indicative of “Defendant’s cavalier attitude towards Scheduling Order modifications
 and towards the Rule 26(f) process.” Id. at 4.

        On May 4, 2020, Defendant filed a proposed stipulated protective order. Dkt. 24. That
 same day, the Court approved the protective order. Dkt. 25.

         On May 6, 2020, Plaintiff served his portion of a joint stipulation for a discovery motion
 seeking sanctions for Defendant’s failure to timely serve its initial disclosures. Williams Decl., ¶ 16,
 Ex. 16.

         On May 7, 2020, Defendant served approximately 117 dispatch recordings, eight body worn
 camera footage videos, 559 pages of photos, and 388 reports and/or documents via overnight mail.
 Williams Decl., ¶ 13; Freidenberg Decl., ¶ 60. Defendant’s May 7, 2020 production included a
 transcript of the administrative interview of Officer Brown, who was one of the first officers to
 arrive on the scene on March 10, 2019, with a single page redacted and labeled “confidential
 conversation between lawyer/client.” Freidenberg Decl., ¶ 62, Ex. 6.

        On May 13, 2020, Defendant returned its portion of the joint stipulation for sanctions that
 had been served on May 6, 2020. Williams Decl., ¶ 17. Plaintiff, however, never filed the motion.

          On May 27, 2020, Plaintiff’s counsel e-mailed Defendant’s counsel a letter requesting to
 meet and confer regarding production of the unredacted portion of Officer Brown’s administrative
 interview. Freidenberg Decl., ¶ 63, Ex. 7. On May 28, 2020, Defendant’s counsel responded to
 Plaintiff’s counsel’s e-mail declining to produce an unredacted copy of the transcript.

         On June 11, 2020, Plaintiff filed the instant Motion seeking monetary and evidentiary
 sanctions for Defendant’s failure to timely serve its initial disclosures 2 and to compel production of
 the unredacted transcript of Officer Brown’s administrative interview. Dkt. 27. The parties filed a
 Joint Stipulation pursuant to Local Rule 37-2. Dkt. 28. Neither party filed supplemental briefs. The
 matter thus stands submitted.

                                                 II.
                                             DISCUSSION

 A.      APPLICABLE LAW

         Rule 26(b) provides that parties may obtain discovery regarding:

         any nonprivileged matter that is relevant to any party’s claim or defense and
         proportional to the needs of the case, considering the importance of the issues at

         2
           Plaintiff devotes a substantial portion of the Motion to describing Defendant’s alleged
 failure to comply with Plaintiff’s California Public Records Request Act from October 17, 2019,
 before initiating the instant litigation. It is unclear how Plaintiff’s separate Public Records Request
 Act is relevant to the instant action and the Court declines to address any alleged failure to produce
 documents outside of this litigation.

  Page 3 of 6                         CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk __
Case 5:20-cv-00242-JGB-KK Document 34 Filed 07/08/20 Page 4 of 6 Page ID #:837



         stake in the action, the amount in controversy, the parties’ relative access to relevant
         information, the parties’ resources, the importance of the discovery in resolving the
         issues, and whether the burden or expense of the proposed discovery outweighs its
         likely benefit.

 Fed. R. Civ. P. 26(b)(1). Relevant information “need not be admissible in evidence to be
 discoverable.” Id. A court “must limit the frequency or extent of discovery otherwise allowed” if
 “(i) the discovery sought is unreasonably cumulative or duplicative, or can be obtained from some
 other source that is more convenient, less burdensome, or less expensive; (ii) the party seeking
 discovery has had ample opportunity to obtain the information by discovery in the action; or (iii) the
 proposed discovery is outside the scope permitted by Rule 26(b)(1).” Fed. R. Civ. P. 26(b)(2)(C).
 “Relevancy alone is no longer sufficient to obtain discovery, the discovery requested must also be
 proportional to the needs of the case.” Centeno v. City of Fresno, No. 1:16-CV-653 DAD (SAB),
 2016 WL 7491634, at *4 (E.D. Cal. Dec. 29, 2016) (citing In re Bard IVC Filters Prod. Liab. Litig.,
 317 F.R.D. 562, 564 (D. Ariz. 2016)).

         Pursuant to Rule 26(a)(1)(A):

         a party must, without awaiting a discovery request, provide to the other parties:
         (i) the name and, if known, the address and telephone number of each individual
         likely to have discoverable information--along with the subjects of that information--
         that the disclosing party may use to support its claims or defenses, unless the use
         would be solely for impeachment;
         (ii) a copy--or a description by category and location--of all documents, electronically
         stored information, and tangible things that the disclosing party has in its possession,
         custody, or control and may use to support its claims or defenses, unless the use
         would be solely for impeachment;
         (iii) a computation of each category of damages claimed by the disclosing party--who
         must also make available for inspection and copying as under Rule 34 the documents
         or other evidentiary material, unless privileged or protected from disclosure, on
         which each computation is based, including materials bearing on the nature and
         extent of injuries suffered; and
         (iv) for inspection and copying as under Rule 34, any insurance agreement under
         which an insurance business may be liable to satisfy all or part of a possible judgment
         in the action or to indemnify or reimburse for payments made to satisfy the
         judgment.

 Fed. R. Civ. P. 26(a)(1)(A)(iii). Such initial disclosures must be made “at or within 14 days after the
 parties’ Rule 26(f) conference unless a different time is set by stipulation or court order . . . .” Fed.
 R. Civ. P. 26(a)(1)(C). “Unless the court orders otherwise, all disclosures under Rule 26(a) must be
 in writing, signed, and served.” Fed. R. Civ. P. 26(a)(4). “A party must make its initial disclosures
 based on the information then reasonably available to it. A party is not excused from making its
 disclosures because it has not fully investigated the case or because it challenges the sufficiency of
 another party’s disclosures or because another party has not made its disclosures.” Fed. R. Civ. P.
 26(a)(1)(E).

        “If a party fails to make a disclosure required by Rule 26(a), any other party may move to
 compel disclosure and for appropriate sanctions.” Fed. R. Civ. P. 37(a)(3)(A). In addition, “[i]f a
  Page 4 of 6                         CIVIL MINUTES—GENERAL                       Initials of Deputy Clerk __
Case 5:20-cv-00242-JGB-KK Document 34 Filed 07/08/20 Page 5 of 6 Page ID #:838



 party fails to provide information or identify a witness as required by Rule 26(a) or (e), the party is
 not allowed to use that information or witness to supply evidence on a motion, at a hearing, or at a
 trial, unless the failure was substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1).

 B.      ANALYSIS

         As an initial matter, it is undisputed that Defendant failed to serve its initial disclosures on
 April 6, 2020 as required by the parties’ stipulation and Rule 26(a)(1)(C). See Williams Decl., ¶ 5.
 Defendant, however, served initial disclosures that complied with Rule 26(a)(1)(A) on April 27,
 2020. Freidenberg Decl., ¶ 39, Ex. 4.

          Plaintiff argues Defendant’s April 27, 2020 initial disclosures were insufficient because they
 did not identify the name of the officer who shot Decedent. Dkt. 28 at 14-15. The Court’s review
 of Defendant’s initial disclosures reveals Defendant did provide “the name and, if known, the
 address and telephone number of each individual likely to have discoverable information--along with
 the subjects of that information--that the disclosing party may use to support its claims or defenses.”
 See Freidenberg Decl., ¶ 39, Ex. 4. Defendant distinguished between officers who “responded to
 call for service and [were] involved in apprehension of [Decedent]” and officers who were merely
 “involved in investigation of shooting and related issues.” Id. Plaintiff also argues Defendant’s
 April 27, 2020 initial disclosures were insufficient because they did not include any documents, body
 worn camera footage, dispatch calls, or investigative reports. Dkt. 28 at 14-15. Plaintiff, however,
 provides no support for his assumption that initial disclosures must include a production of
 documents. In fact, there is no such requirement in Rule 26. See Fed. R. Civ. P. 26(a). Accordingly,
 the Court finds the April 27, 2020 initial disclosures were sufficient, but untimely.

          Defendant argues the delay in serving its initial disclosures on April 27, 2020 was
 substantially justified and harmless. Dkt. 28 at 26-35. In denying Defendant’s Motion for Stay, the
 Court noted Defendant’s argument regarding the basis for the stay was “weak.” Dkt. 23. This
 Court, therefore, finds failing to timely produce initial disclosures on the basis of a “weak” Motion
 for Stay is not substantially justified. Nevertheless, this Court finds the three-week delay harmless.
 Compare Upper Deck Co. v. Endurance Am. Specialty Ins. Co., No. 10-CV-1032-JM BGS, 2011
 WL 4626016, at *8 (S.D. Cal. Oct. 5, 2011) (finding one-week delay was harmless) with Ollier v.
 Sweetwater Union High Sch. Dist., 768 F.3d 843, 862 (9th Cir. 2014) (affirming exclusion sanction
 where initial disclosures were not made until “more than 15 months after the close of discovery”).
 The deadline for Plaintiff to file an amended pleading is July 13, 2020 and the discovery cut-off is
 not until November 30, 2020. Dkt. 17. Plaintiff has had sufficient time to conduct discovery
 regarding Defendant’s initial disclosures and then prepare his amended pleading. Moreover,
 Plaintiff filed a Motion to Amend on June 8, 2020 with a proposed First Amended Complaint
 naming the four San Bernardino police officers who arrived on the scene. Dkt. 26. Accordingly, the
 Court finds the delay was harmless and sanctions are not warranted. See Silvagni v. Wal-Mart
 Stores, Inc., 320 F.R.D. 237, 243 (D. Nev. 2017) (noting “exclusion sanctions are generally limited to
 ‘extreme situations’”).

 ///
 ///
 ///
 ///
 ///
  Page 5 of 6                         CIVIL MINUTES—GENERAL                        Initials of Deputy Clerk __
Case 5:20-cv-00242-JGB-KK Document 34 Filed 07/08/20 Page 6 of 6 Page ID #:839



        Hence, Plaintiff’s Motion for sanctions is DENIED. In addition, Plaintiff’s Motion to
 compel production of an unredacted version of a document Defendant voluntarily produced is
 DENIED. 3

 C.      REQUESTS FOR ATTORNEY’S FEES

          If a motion to compel initial disclosures and for sanctions is denied, “the court . . . must,
 after giving an opportunity to be heard, require the movant, the attorney filing the motion, or both
 to pay the party or deponent who opposed the motion its reasonable expenses incurred in opposing
 the motion, including attorney’s fees. But the court must not order this payment if the motion was
 substantially justified or other circumstances make an award of expenses unjust.” Fed. R. Civ. P.
 37(a)(5)(B).

        Here, Defendant seeks $3,375.00 in attorney’s fees incurred to respond to Plaintiff’s first
 motion regarding the initial disclosures, which was never filed. Dkt. 28 at 37. The Court declines to
 award Defendant fees incurred in connection with a motion that was never filed. Moreover,
 because of the similarity between the prior motion and the instant Motion, it is likely much of the
 work was ultimately used in preparation of Defendant’s opposition to the instant Motion.

         Regarding the fees incurred in opposing the instant Motion, the Court finds an award of
 expenses to Defendant would be unjust under the circumstances. While Defendant’s belated initial
 disclosure was ultimately harmless, the delay was without substantial justification.

          Hence, Defendant’s request for expenses is DENIED. The Court, however, cautions the
 parties that an award of reasonable expenses to the prevailing party are generally mandatory where a
 motion to compel discovery is granted, or denied in its entirety. Fed. R. Civ. P. 37(a)(5)(A) and (B).

                                               III.
                                           CONCLUSION

       Based upon the foregoing reasons, IT IS THEREFORE ORDERED that Plaintiff’s
 Motion is DENIED.




         3
          The Court notes there is no basis to compel production of a document Defendant was not
 required to produce, nor is there any basis for requiring Defendant to produce a privilege log for
 voluntarily produced documents.

  Page 6 of 6                        CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk __
